UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1885


TATYANA ISHUTKINA,

                Plaintiff – Appellant,

          v.

GENERAL DYNAMICS CORPORATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:12-cv-01290-TSE-JFA)


Submitted:   November 22, 2013            Decided:   December 5, 2013


Before KING, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tatyana Ishutkina, Appellant Pro Se. Joleen Okun, OGLETREE
DEAKINS NASH SMOAK & STEWART, PC, Washington, D.C.; Stephen
William Robinson, Melissa Lee Taylormoore, MCGUIREWOODS, LLP,
Tysons Corner, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tatyana Ishutkina appeals the district court’s order

denying    her   motion        to   transfer      a   case      from    Fairfax         Circuit

Court.      We   have    reviewed      the       record    and       find   no    reversible

error.     Accordingly, we deny leave to proceed in forma pauperis

and dismiss the appeal for the reasons stated by the district

court.     Ishutkina v. Gen. Dynamics Corp., No. 1:12-cv-01290-TSE-

JFA   (E.D.    Va.     filed    June   27    &    entered       June    28,      2013).      We

dispense      with     oral     argument     because           the     facts      and     legal

contentions      are    adequately      presented         in    the    materials         before

this court and argument would not aid the decisional process.



                                                                                   DISMISSED




                                             2